The complaint was dismissed at the close of the plaintiff's case. As the record stood there was testimony from which the jury might believe that the plaintiff consulted the defendants concerning the danger of the defense of usury, that there was a lack of due care in advising only the obtaining of an estoppel certificate and the plaintiff suffered a loss in consequence thereof. Thus a prima facie case was made out raising issues of fact for the jury. The defendants, however, are entitled to present evidence in explanation or denial of this testimony.
The judgments should be reversed and new trial granted, with costs to abide the event.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur.
Judgments reversed, etc. *Page 189